Per curiam.
In this disciplinary matter, the State Bar asserts that attorney Jerry Wayne Moncus (State Bar No. 515690) violated Rule 1.12 (a) of Bar Rule 4-102 (d), which provides in pertinent part that “a lawyer shall not represent anyone in connection with a matter in which the lawyer participated personally and substantially as a judge... unless all parties to the proceeding consent after consultation.” The Investigative Panel directed that an amended notice of discipline issue to Moncus, and although Moncus acknowledged service of the amended notice of discipline, he failed to file any notice of rejection. Accordingly, Moncus is in default, he has waived his right to an evidentiary hearing, and he is subject to such discipline and further proceedings as may be determined by this Court. See Bar Rulé 4-208.1 (b).
Moncus having admitted by default the allegations contained in the amended notice of discipline, it appears that Moncus served for several years as the chief judge of the Municipal Court of the City of Dalton. In September 2010, Moncus concluded his service on the Municipal Court. The next month, Moncus agreed to represent three *768individuals then serving probationary sentences that Moncus himself had imposed as a judge of the Municipal Court, and on behalf of these individuals, Moncus filed motions in the Municipal Court to terminate their probationary sentences. Moncus undertook to represent these individuals and filed motions to terminate their probation without the consent of the City of Dalton.
Decided October 15, 2012.
Paula J. Frederick, General Counsel State Bar, Kellyn O. McGee, Assistant General Counsel State Bar, for State Bar of Georgia.
The State Bar seeks a Review Panel reprimand, citing in aggravation that Moncus has refused to admit wrongdoing, and noting no mitigating circumstances. The maximum penalty for a violation of Rule 1.12 (a) is a public reprimand. Having reviewed the record, and especially considering that Moncus has refused to accept responsibility for his violation of Rule 1.12 (a) and the absence of any mitigating circumstances, we conclude that a public reprimand is the appropriate sanction in this case. Accordingly, it hereby is ordered that Moncus be administered a public reprimand in accordance with Bar Rules 4-102 (b) (3) and 4-220.

Public reprimand.


All the Justices concur.